20-11161-tmd Doc#142 Filed 04/27/21 Entered 04/27/21 11:56:09 Main Document Pg 1 of
                                         1




  IT IS HEREBY ADJUDGED and DECREED that the
  below described is MOOT.



  Dated: April 27, 2021
                                                        ________________________________________
                                                                     TONY M. DAVIS
                                                           UNITED STATES BANKRUPTCY JUDGE
  ____________________________________________________________
                   UNITED STATES BANKRUPTCY COURT
                      WESTERN DISTRICT OF TEXAS
                            AUSTIN DIVISION
  IN RE:                           §
                                   §
  ALLAN L. REAGAN,                 §        CASE NO. 20-11161-tmd
                                   §
        Debtor                     §




                                                   T
                                            CHAPTER 11

        ORDER GRANTING DEBTOR’S OBJECTION TO PROOF OF CLAIM NO. 19
                           OF LONE STAR BANK
                                  O
           Came on for consideration Debtor’s Objection to Proof of Claim No. 19 (the “Claim”) of

  Lone Star Bank. After considering the Objection, response and evidence, the Court is of the

  opinion the objection should be granted. It is, therefore,
                     O
           ORDERED that the Claim is disallowed.

                                                  ###

  Entry requested by:
M

  Mark C. Taylor
  Waller Lansden Dortch & Davis LLP
  Mark.taylor@wallerlaw.com
  100 Congress Ave., Suite 1800
  Austin, Texas 78701
  Telephone: (512) 685-6400
  Telecopier: (512) 685-6417

  ATTORNEYS FOR DEBTOR



  4812-3066-5186.1
